Long, J.
(after stating the facts). After a careful reading of the record, we are satisfied that the court very properly directed the verdict in favor of defendant. The association had nine directors. The by-laws provide that it is the duty of the secretary to receive all moneys paid in, and deposit the same in bank, to the credit of the treasurer, weekly, or as often as the amount reaches $500; that he shall make to the board of directors, at the first meeting in each quarter, a statement of the financial affairs of the association and the business of the preceding quarter, and publish an annual statement in March of each year; that the treasurer shall keep a correct account of moneys received and paid out, and, at the first meeting in each quarter, render to the board a full statement of the business of his office; that stated meetings of the board shall be held on the second Tuesday of each month; that the board of directors may demand for inspection at any time, from any officer, all books, papers, etc.; that the board shall submit to the stockholders, at each annual meeting, a general statement of the business of the *162preceding year, and a report of the financial condition. This statement must be sworn to by the president and secretary. Defendant contends that he was never appointed auditor of the association, but that at various times he was appointed on committees with others, to which committees the quarterly statements of the secretary were referred. The evidence conclusively establishes this contention. It appears that, when the committee met, these quarterly reports were examined. The committee took the cash book, containing the receipts and disbursements, and added up the various items, and, if the items tallied with the reports, the committee certified them to be correct. All the reports were audited in the same way. It appeared that in 1896 — being after the time charged in the declara-, tion — the plaintiff association discovered that the secretary had kept a separate set of books, called ‘ ‘ blotters.” These ‘‘ blotters ” were never submitted to the committee. The shortages were covered up and concealed by the secretary, and never came to the attention of the defendant and his associates on the committee. There was no item appearing on the face of the books presented to the committee that was not accounted for or included in the reports. The defendant was bound to exercise only ordinary skill in the examination of such books and papers as were submitted to him. There is no showing that he did not exercise skill and diligence in all that was submitted for his examination. There is no doubt but that the secretary embezzled a large amount of the funds of the association. He did it, apparently, by his peculiar system of bookkeeping; that is, by keeping a private set of books. His books exhibited to the committee were apparently all right, and it was from • these that the committee verified the quarterly reports submitted to it.
The judgment must be affirmed.
The other Justices concurred.